COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-17-00456-CV


City of Arlington                          §   From the 48th District Court

                                           §   of Tarrant County (048-261269-12)
v.
                                           §   June 21, 2018

Tibor Kovacs                               §   Opinion by Chief Justice Sudderth

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that each party shall pay its own costs of this appeal,

for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Bonnie Sudderth
                                          Chief Justice Bonnie Sudderth